UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2184



SHARON PHYLLIS BECKER,

                                              Plaintiff - Appellant,

          versus


MARTY LIPPY, Officer; DEBRA MILHOLEN, Detective,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-98-331-JFM)


Submitted:   November 19, 1998            Decided:   December 1, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sharon Phyllis Becker, Appellant Pro Se. Jeffrey Grant Cook, BAL-
TIMORE COUNTY OFFICE OF LAW, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sharon Phyllis Becker appeals the district court's order deny-

ing relief on her 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. See Becker v. Lippy, No. CA-98-331-JFM (D.

Md. Apr. 22, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2